Citation Nr: 0921947	
Decision Date: 06/11/09    Archive Date: 06/17/09

DOCKET NO.  06-31 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a left wrist 
disorder, to include as secondary to degenerative disc 
disease of the lumbar spine and bilateral radiculopathy of 
the lower extremities.  

2.  Entitlement to a disability evaluation in excess of 40 
percent for degenerative disc disease of the lumbar spine.  

3.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the left lower extremity and 
a disability rating in excess of 20 percent as of June 5, 
2007.  

4.  Entitlement to an initial disability rating in excess of 
10 percent for radiculopathy of the right lower extremity and 
a disability rating in excess of 20 percent as of June 5, 
2007.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from March 1954 to February 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, 
Tennessee.  

The Veteran requested and was afforded a Video Hearing before 
the undersigned Veterans Law Judge in May 2009 at the RO in 
Nashville, Tennessee.  A written transcript of this hearing 
has been prepared and incorporated into the evidence of 
record.  

During the Veteran's May 2009 hearing, he raised a claim of 
entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  This claim has not yet been adjudicated 
and is REFERRED to the RO.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence is at least in equipoise, suggesting that 
the Veteran's left wrist disorder is secondary to falls 
related to his service-connected radiculopathy of the lower 
extremities.  

2.  The Veteran's degenerative disc disease of the lumbar 
spine is manifested by forward flexion of less than 30 
degrees due to pain; it is not manifested by unfavorable 
ankylosis of the entire thoracolumbar spine or incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  

3.  Prior to June 5, 2007, the Veteran's left lower extremity 
neuropathy was manifested by intermittent pain, somewhat 
diminished reflexes, and moderately impaired distal pulses; 
it was not manifested by sensory loss or significant pain and 
muscle impairment.  

4.  As of June 5, 2007, the Veteran's left lower extremity 
neuropathy was manifested by sharp pain, numbness, 
significant loss of muscle strength, sensory loss, and 
impaired reflexes; it was not manifested by muscular atrophy 
or complete paralysis of the sciatic nerve.  

5.  Prior to June 5, 2007, the Veteran's right lower 
extremity neuropathy was manifested by intermittent pain, 
somewhat diminished reflexes, and moderately impaired distal 
pulses; it was not manifested by sensory loss or significant 
pain and muscle impairment.  

6.  As of June 5, 2007, the Veteran's right lower extremity 
neuropathy was manifested by sharp pain, numbness, 
significant loss of muscle strength, sensory loss, and 
impaired reflexes; it was not manifested by muscular atrophy 
or complete paralysis of the sciatic nerve.  
CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a 
left wrist disability as secondary to the Veteran's service-
connected disabilities have been met.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).  

2.  The criteria for a disability rating in excess of 40 
percent for degenerative disc disease of the thoracolumbar 
spine have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-
4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2008).  

3.  The criteria for a disability rating in excess of 10 
percent for radiculopathy of the left lower extremity, prior 
to June 5, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 
8520, 8720 (2008).  

4.  The criteria for a disability rating of 40 percent for 
radiculopathy of the left lower extremity, as of June 5, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8720 (2008).  

5.  The criteria for a disability rating in excess of 10 
percent for radiculopathy of the right lower extremity, prior 
to June 5, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 
8520, 8720 (2008).  

6.  The criteria for a disability rating of 40 percent for 
radiculopathy of the right lower extremity, as of June 5, 
2007, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 
4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8520, 8720 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the Veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the Veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Previously, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the failure to 
provide pre-adjudicative notice of any of the necessary duty 
to notify elements was presumed to create prejudicial error.  
Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required 
to show that that the error did not affect the essential 
fairness of the adjudication, and that to make such a showing 
the VA had to demonstrate that the defect was cured by actual 
knowledge on the claimant's part or that a benefit could not 
have been awarded as a matter of law.  Id.  However, the 
United States Supreme Court (Supreme Court) recently held 
this framework to be inconsistent with the statutory 
requirement that the CAVC take "due account of the rule of 
prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki 
v. Sanders, 2009 WL 1045952 (U.S.).  In reversing the Federal 
Circuit's decision, the Supreme Court held that the burden is 
on the claimant to show that prejudice resulted from the 
error, rather than on VA to rebut a presumed prejudice.  Id.

Regarding the Veteran's claim of entitlement to service 
connection for a left wrist disorder, the Board is granting 
in full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

The Veteran's claims for increased disability ratings for his 
radiculopathy of the lower extremities arise from his 
disagreement with the initial evaluation following the grant 
of service connection.  Courts have held that once service 
connection is granted the claim is substantiated, additional 
notice is not required and any defect in the notice is not 
prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is required for these claims.  Regardless, the Veteran 
was still provided with a notice letter in May 2008 informing 
him of how to establish these claims.  The letter also 
provided the Veteran with the language of the applicable 
diagnostic codes.  

Regarding the Veteran's claim for an increased disability 
rating for degenerative disc disease of the lumbar spine, § 
5103(a) requires, at a minimum, that VA notify the claimant 
that, to substantiate a claim, the medical or lay evidence 
must show a worsening or increase in severity of the 
disability, and the effect that such worsening or increase 
has on the claimant's employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit that 
are relevant to establishing entitlement to increased 
compensation.  Id. 

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
June 2006 and May 2008.  The June 2006 letter was sent prior 
to the initial RO decision that is the subject of this 
appeal.  The letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The letters also 
provided the Veteran with the language of the applicable 
diagnostic codes.  The Veteran was also asked to submit 
evidence and information in his possession to the RO.  

Under these circumstances, the Board finds that the 
notification requirements have been satisfied as to both 
timing and content.  Adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board that complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained the Veteran's service 
medical records.  Also, the Veteran received VA medical 
examinations in August 2005, August 2006, June 2007, and 
September 2008, and VA has obtained these records as well as 
the records of the Veteran's outpatient treatment with VA.  
Private medical records have also been incorporated into the 
evidence of record.  Significantly, VA received a letter from 
the Veteran in January 2009 indicating that he had no 
additional evidence in support of his claim.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  



Service Connection for a Left Wrist Disorder

Relevant Laws and Regulations

Service connection will be granted if it is shown that the 
Veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd, 78 F.3d 604 (Fed. Cir. 1996)).  

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Also, any increase 
in severity of a nonservice-connected disease or injury that 
is proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  See 
38 C.F.R. § 3.310(b); Libertine v. Brown, 9 Vet. App. 521, 
522 (1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  An appellant's own conclusion, stated in support of 
his claim, that his present disability is secondary to his 
service-connected disability is not competent evidence as to 
the issue of medical causation.  See 38 C.F.R. § 3.159 
(2008); see also Grivois v. Brown, 6 Vet. App. 136 (1994).  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder)).  

Facts and Analysis

The Veteran contends that he is entitled to service 
connection for a left wrist disorder as secondary to his 
service-connected degenerative disc disease of the lumbar 
spine and his radiculopathy of the lower extremities.  Upon 
review of the evidence of record, and after affording the 
Veteran the full benefit of the doubt, the Board concludes 
that the evidence is at least in equipoise regarding this 
issue.  When a veteran seeks benefits and the evidence is in 
relative equipoise, the veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the Board 
concludes that service connection is warranted for a left 
wrist disability.  

In February 2008, VA received a letter from the Veteran 
indicating that his left wrist was injured due to a fall that 
occurred at the VA hospital after his leg went numb.  The 
Veteran reported that he had fallen several times in the past 
as well and that he had fallen on his left wrist.  

The above contentions appear to be supported by the medical 
evidence of record.  A VA emergency treatment note from 
February 2008 indicates that the Veteran fell in a parking 
lot in January 2008.  The Veteran reported having persistent 
pain in his left wrist since this fall, although it was noted 
that the Veteran had maintained full range of motion in his 
wrist.  X-rays revealed a possible ligament injury to the 
left wrist with no fractures.  A private treatment note dated 
May 2008 indicates that the Veteran had been receiving 
treatment for his left wrist for several years.  It was noted 
that he received steroid injections to treat the left wrist 
with his last injection being in March 2008.  The examiner 
noted that the Veteran had swelling and tenderness over the 
dorsal radial aspect of the wrist with pain on motion at this 
time.  A July 2008 VA bone scan of the wrist revealed 
increased uptake in the lateral carpal bones correlating with 
post-traumatic and degenerative changes.  

The Board notes that the above evidence suggests that the 
Veteran had left wrist pain prior to the fall of January 
2008.  However, the evidence demonstrates that January 2008 
was not the first time the Veteran had fallen.  A private 
treatment note dated October 2006 indicates that the Veteran 
was seen with complaints of increasing back and lower 
extremity pain.  The Veteran also reported that his left leg 
was worse than his right and it had caused him to fall on 
more than one occasion.  The Veteran also had a VA spinal 
examination in June 2007 in which it was noted that the 
Veteran had a history of unsteadiness and falls.  The 
examiner also concluded that the Veteran had significant loss 
of muscle strength and sensory loss in both lower 
extremities, adding credence to the Veteran's contention that 
he has fallen due to his lower extremity radiculopathy.  

The Veteran also testified during his May 2009 Video hearing 
that his wrist had hurt him for several years.  The Veteran 
testified that he had fallen on it in the past when his left 
leg would give out on him.  As a layperson, the Veteran is 
not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
However, the Veteran is certainly competent to testify to 
matters such as falling and pain in his wrist.  As such, the 
Board finds the Veteran's testimony on this matter to be 
competent evidence in support of his claim.  

Finally, VA has received letters from the Veteran's son and 
his wife in support of his claim.  In a letter from the 
Veteran's son received in May 2008, it was noted that the 
Veteran constantly complained of numbness in the left leg 
which had caused him to fall in the past.  VA also received a 
letter from the Veteran's wife in June 2008 that indicated 
that the Veteran avoided walking due to back pain and 
numbness in his left leg.  

Having considered all of the above evidence, and affording 
the Veteran the full benefit of the doubt, the Board 
concludes that service connection for a left wrist disability 
is warranted.  The evidence demonstrates that the Veteran has 
fallen on a number of occasions due to pain and numbness in 
his left leg.  Further, there is evidence of the Veteran 
seeking medical treatment for his left wrist in response to a 
fall on at least one occasion.  As such, service connection 
for a left wrist disorder, as secondary to the Veteran's 
service-connected disabilities, is granted.  

Increased Rating for Degenerative Disc Disease of the Lumbar 
Spine

Relevant Laws and Regulations

Disability ratings are determined by the application of the 
Schedule for Rating Disabilities, which assigns ratings based 
on the average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two ratings will be applied, the higher rating will be 
assigned if the disability picture more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7 (2008).  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. 
§§ 4.1, 4.2 (2008).  As such, the Board has considered all of 
the evidence of record.  However, the most probative evidence 
of the degree of impairment consists of records generated in 
proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court 
discussed the applicability of 38 C.F.R. §§ 4.40 and 4.45 to 
examinations of joint motion.  38 C.F.R. § 4.40 listed 
several factors to consider in evaluating joints including 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss due to pain was a consideration, 
as well as weakness, which was an important consideration in 
limitation of motion.  38 C.F.R. § 4.40 (2008).  As regards 
the joints, the factors of disability reside in reductions of 
their normal excursion of movements in different planes.  
Inquiry will be directed to these considerations: (a) less 
movement than normal; (b) more movement than normal; (c) 
weakened movement; (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; (f) pain on movement, swelling, deformity 
or atrophy of disuse; instability of station, disturbance of 
locomotion, interference with sitting, standing and weight 
bearing are related considerations.  38 C.F.R. § 4.45 (2008).  

Intervertebral disc syndrome (preoperatively or 
postoperatively) will be evaluated under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  According to the Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating Episodes:  

A 40 percent rating requires evidence of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months; 

A 60 percent rating requires evidence of incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months.  

Note 1: For purposes of evaluations under Diagnostic Code 
5243, an incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  

Note 2:  If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, each segment will be 
evaluated on the basis of incapacitating episodes or under 
the General Rating Formula for Diseases and Injuries of the 
Spine, whichever method results in a higher evaluation for 
that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (in 
effect from September 26, 2003).  

Diagnostic Code 5235 (vertebral fracture or dislocation), 
Diagnostic Code 5236 (sacroiliac injury and weakness), 
Diagnostic Code 5237 (lumbosacral or cervical strain), 
Diagnostic Code 5238 (spinal stenosis), Diagnostic Code 5239 
(spondylolisthesis or segmental instability), Diagnostic Code 
5240 (ankylosis spondylotis), Diagnostic Code 5241 (spinal 
fusion), Diagnostic Code 5242 (degenerative arthritis of the 
spine (see also Diagnostic Code 5003)); Diagnostic Code 5243 
(intervertebral disc syndrome) are evaluated under the 
following general rating formula for diseases and injuries of 
the spine (unless intervertebral disc syndrome is rated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease:

A 40 percent rating requires evidence of unfavourable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  

A 50 percent evaluation will be assigned with evidence of 
unfavorable ankylosis of the entire thoracolumbar spine.  

Note (1):  Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2):  (See also Plate V) For VA compensation purposes, 
normal forward flexion of the cervical spine is 0 to 45 
degrees, extension is 0 to 45 degrees, left and right lateral 
flexion is 0 to 45 degrees, and left and right lateral 
rotation is 0 to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateral flexion is 0 to 30 degrees, 
and left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, 
and left and right rotation.  The normal combined range of 
motion for the cervical spine is 340 degrees and for the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  

Note (4):  Round each range of motion measurement to the 
nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (0 degrees) always represents favorable 
ankylosis.  

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.  

38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (in effect from 
September 26, 2003).  

Facts and Analysis

The Veteran contends that he is entitled to a disability 
rating in excess of 40 percent for degenerative disc disease 
of the lumbar spine.  The Veteran was granted a 40 percent 
disability rating in a June 2007 rating decision, effective 
as of December 1, 2006.  Specifically, the Veteran testified 
during his May 2009 hearing that he was entitled to a higher 
disability rating due to incapacitating episodes.  However, 
upon review of the evidence of record, the Board finds that a 
higher disability rating is not warranted for either 
limitation of motion or incapacitating episodes.  As such, 
the Veteran's claim must be denied.  

The Veteran was afforded his first VA spinal examination in 
August 2005.  The Veteran complained of severe lower back 
pain during this examination and he complained of weakness of 
the left lower extremity greater than that of his right.  The 
examiner noted that the Veteran also had trouble with 
fatigability and a lack of endurance.  The Veteran reported 
that he had difficulty ambulating more than 50 yards.  It was 
also noted that the Veteran had bowel and bladder impairment 
that was not related to the Veteran's degenerative disc 
disease.  

Range of motion measurements were taken as part of this 
examination.  The Veteran had 70 degrees of flexion, 10 
degrees of extension, 20 degrees of right and left lateral 
flexion, and 20 degrees of lateral rotation of the lumbar 
spine.  The examiner concluded that there was no additional 
loss of motion following repetition.  The Veteran was found 
to have a kyphotic posture with a slow gait that did not 
require assistive devices.  It was also noted that the 
Veteran had diffuse muscle spasms.  The final diagnoses were 
spondylolisthesis, degenerative disc disease, and paraspinal 
muscle spasms of the lumbar spine with lumbar radiculopathy.  
There were no reports of incapacitating episodes during this 
examination.  

The Veteran was afforded an additional VA spinal examination 
in August 2006.  The Veteran reported continuous lower back 
pain with no flare-ups at this time.  The examiner noted that 
the Veteran reported one incapacitating episode over the last 
12 months that required bed rest for one week.  The Veteran 
also reported using a back brace on a daily basis.  The 
Veteran denied having any bowel or bladder incontinence, but 
did report radiating pain into both of his lower extremities.  
A cane was used by the Veteran to assist with stability.  

Range of motion measurements were again taken as part of the 
examination.  The Veteran was found to have flexion to 90 
degrees with increased pain starting at 60 degrees, extension 
from 0 degrees to 15 degrees with pain beginning at 5 
degrees, right lateral flexion to 30 degrees with pain at 20 
degrees, left lateral flexion to 45 degrees with pain at 20 
degrees, right lateral rotation to 80 degrees with pain at 70 
degrees, and left lateral rotation 60 degrees with pain at 30 
degrees.  There was no additional limitation of motion upon 
repetition.  The examiner noted that it was conceivable that 
pain could further limit function, but the examiner concluded 
that an attempt to determine any specific limitation would 
require speculation.  

The Veteran received a new VA spinal examination in June 
2007.  The examiner noted that the Veteran had spinal surgery 
in October 2006.  Specifically, the Veteran was noted to have 
had surgery to decompress the L4-L5 vertebra and to install 
an "X-stop" device.  An earlier surgery for removal of a 
cyst from the spine was also noted.  The examiner also noted 
that the Veteran had a history of fatigue, decreased motion, 
stiffness, weakness and pain.  This pain was described by the 
examiner as sharp, severe, and constant, and the Veteran was 
noted to be unable to walk more than a few yards.  The 
Veteran was observed to have a stooped posture with an 
antalgic gait.  The examiner also noted that the Veteran did 
not have any episodes of physician prescribed bed rest in the 
past 12 months.  

Thoracolumbar spinal range of motion was also measured at 
this time.  The Veteran was capable of flexion to 20 degrees 
with pain beginning at 0 degrees, extension to 5 degrees with 
pain beginning at 0 degrees, bilateral lateral flexion to 20 
degrees with pain beginning at 10 degrees, and bilateral 
lateral rotation to 20 degrees with pain beginning at 10 
degrees.  The examiner concluded that the Veteran lost an 
additional 10 degrees of motion upon repetition due to pain 
in all fields except extension.  A diagnosis of spinal 
stenosis with L4-L5 and L5-S1 radiculopathy causing 
significant loss of muscle strength and sensory loss in both 
lower extremities was assigned.  There was no finding of 
thoracolumbar spinal ankylosis upon examination.  

The Veteran was afforded his final VA spinal examination in 
September 2008.  The Veteran continued to complain of back 
pain and it was noted that the Veteran had received more than 
2 dozen epidural injections in his lumbar spine in his life 
time.  The Veteran reported that he was unable to perform 
household chores such as mowing, and if he lifted anything or 
walked more than 15 minutes or 50 feet, his pain would flare-
up and he would have to lie down.  These flare-ups were noted 
to occur approximately twice per month and last for 20 to 30 
minutes.  

The examiner reported that the Veteran had forward flexion of 
the thoracolumbar spine to 30 degrees and full extension of 0 
degrees.  The examiner noted that the Veteran was able to 
repeat these ranges of motion "with pain or further 
limitation of motion on repeated range of motion."  However, 
the examiner later stated that the Veteran had no pain with 
range of motion testing upon examination.  Therefore, it is 
not entirely clear whether the Veteran experienced pain on 
motion.  It was noted that it was "conceivable" that pain 
could further limit functionality.  The examiner concluded 
that the Veteran had severe intervertebral disc syndrome with 
moderate bilateral neuralgia of the sciatic nerve.  

The Veteran has also submitted a great deal of private 
medical evidence and outpatient treatment records from VA 
regarding treatment for his back.  A March 2006 private 
treatment note from the Arthritis Clinic notes that the 
Veteran underwent an L4-L5 bilateral hemilaminectomy and 
removal of synovial cysts bilaterally.  It was noted that 
this helped for a couple of years, but the Veteran had since 
suffered recurrent and progressive back pain.  The private 
physician referenced a December 2005 MRI that showed severe 
spinal canal stenosis at the level of L4-L5.  

An October 2006 private operative report indicates that the 
Veteran had a bilateral L4-L5 decompression performed along 
with the insertion of an intravertebral spacer known as an 
"X-stop."  VA outpatient treatment records from October 
2006 confirm the need for this operation.  Subsequent 
treatment records suggest that this operation was not 
successful in relieving the Veteran's back pain.  
Specifically, an August 2007 VA outpatient treatment note 
indicates that the Veteran denied having any relief after 
this surgery.  An April 2009 treatment note indicates that 
the Veteran was still suffering severe pain in his back that 
was poorly relieved by his current treatment.  The Veteran 
has submitted numerous private records demonstrating that he 
has routinely received injections of anesthetics and steroids 
for treatment of his spinal pain.  Finally, the Veteran has 
submitted a private examination report from April 2009 
performed by a Dr. S.B.  The Veteran was found to have lumbar 
flexion to 45 degrees with pain, extension to 10 degrees with 
pain, and bilateral lateral flexion to 25 degrees with pain 
starting at 10 degrees.  

Based on the above evidence, the Board must conclude that the 
Veteran is not entitled to a disability rating in excess of 
40 percent for his degenerative disc disease due to 
limitation of motion or incapacitating episodes.  Under the 
General Rating Formula for Diseases and Injuries of the 
Spine, a higher disability rating of 50 percent is warranted 
when there is unfavorable ankylosis of the entire 
thoracolumbar spine.  38 C.F.R. § 4.71a.  Unfavorable 
ankylosis is a condition in which the entire thoracolumbar 
spine is fixed in flexion or extension.  Id at Note (5).  The 
medical evidence of record establishes that the Veteran is 
capable of moving the thoracolumbar spine.  As such, the 
evidence demonstrates that the Veteran does not have 
unfavorable ankylosis of the thoracolumbar spine, and the 
next higher rating of 50 percent is not warranted.  

The Board has also considered whether a higher disability 
rating may be warranted for functional loss due to pain.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The evidence 
clearly establishes that the Veteran suffers from back pain.  
In an April 2006 statement, the Veteran indicated that his 
back hurt so much he was unable to walk around his house.  
However, the Veteran is already receiving the maximum 
disability rating for limitation of motion without evidence 
of ankylosis.  The next higher disability rating of 50 
percent is meant to compensate a Veteran whose spine is 
fixated in one position.  Even when factoring in the 
Veteran's pain, there is no evidence to suggest that he is 
incapable of moving his thoracolumbar spine at all.  As such, 
a higher disability rating is not warranted due to pain. 

The Board has considered the lay testimony provided by the 
Veteran and his relatives.  Specifically, the Veteran 
testified in his May 2009 Video hearing that his back 
condition had deteriorated to such a level that spinal fusion 
was recommended as an option.  An August 2007 VA outpatient 
treatment note does indicate that the Veteran may benefit 
from a fusion at some point.  However, there is no evidence 
suggesting that this operation has been performed.  Also, a 
letter received by VA in June 2008 from the Veteran's wife 
indicated that the Veteran was forced to take medicine for 
his back pain just so he could walk.  While the Board is 
extremely sympathetic to the Veteran's claim, this testimony 
is insufficient to warrant a higher disability evaluation 
based on limitation of motion.  As outlined above, the 
Veteran is already receiving the maximum disability rating 
available without evidence of ankylosis or thoracolumbar 
spinal fixation.  

Finally, the Board has considered whether a higher rating may 
be warranted under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 
4.71a.  Under this formula, a higher disability rating is 
warranted when there is evidence of incapacitating episodes 
having a total duration of at least 6 weeks during the past 
12 months.  Id.  According to Note (1) under this formula, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  The evidence demonstrates that the Veteran has 
not been prescribed bed rest by a physician.  

According to the August 2006 VA examination, the Veteran 
reported having one incapacitating episode over the prior 12 
months that lasted for one week.  The examination report does 
not indicate whether this was physician prescribed bed rest 
or not.  Subsequently, during the Veteran's June 2007 VA 
examination, it was noted that the Veteran had no 
incapacitating episodes during the previous 12 months that 
required physician prescribed bed rest.  The Board recognizes 
that the Veteran reported requiring 5 to 6 months of bed rest 
over the last 12 months during his May 2009 Video hearing.  
However, the Veteran further testified that his physician was 
not aware of his bed rest, indicating that it was not 
physician prescribed.  As noted above, for rating purposes, 
an incapacitating episode is characterized by physician 
prescribed bed rest.  Since there is no evidence of any 
physician prescribed bed rest, a higher disability rating for 
incapacitating episodes is not warranted.  

The Board notes that the Veteran submitted a letter to VA in 
January 2009 that indicated that when the Veteran used to 
work, his company would let him work from home out of his bed 
because of his back pain.  Regardless of whether this 
statement is true, the medical evidence of record since the 
Veteran filed his original claim has demonstrated that the 
Veteran has not experienced physician prescribed periods of 
bed rest since filing his claim to reopen in March 2003.  

As a final matter, the Board has considered whether there are 
any associated objective neurologic abnormalities that may 
warrant a separate rating.  See 38 C.F.R. § 4.71a, Note 1.  
According to the August 2006 VA examination, the Veteran 
denied having any bowel or bladder incontinence.  During the 
Veteran's June 2007 VA examination, it was noted that the 
Veteran had urinary urgency and nocturia, but this was noted 
to be due to prostatic hypertrophy rather than his 
degenerative disc disease.  Subsequent medical records also 
fail to suggest that the Veteran has bowel or bladder 
incontinence.  The only neurologic manifestations that have 
been associated with the Veteran's degenerative disc disease 
are radiculopathy of the lower extremities.  However, the 
Veteran has already been assigned a separate disability 
evaluation for these manifestations.  As such, an additional 
separate disability rating for neurological manifestations is 
not warranted.  

Since the preponderance of the evidence is against the claim, 
the provisions of 38 U.S.C. § 5107(b) regarding reasonable 
doubt are not applicable.  The Veteran's claim of entitlement 
to a disability rating in excess of 40 percent for 
degenerative disc disease of the lumbar spine must be denied.  

Increased Ratings for Bilateral Neuropathy of the Lower 
Extremities

Relevant Laws and Regulations

Diagnostic Code 8520 provides ratings for paralysis of the 
sciatic nerve.  Diagnostic Code 8520 provides that mild 
incomplete paralysis is rated 10 percent disabling; moderate 
incomplete paralysis is rated 20 percent disabling; 
moderately severe incomplete paralysis is rated 40 percent 
disabling; and severe incomplete paralysis, with marked 
muscular atrophy, is rated 60 percent disabling.  Complete 
paralysis of the sciatic nerve, the foot dangles and drops, 
no active movement possible of muscles below the knee, 
flexion of knee weakened or (very rarely) lost, is rated 80 
percent disabling.  

Diagnostic Code 8620 provides a rating for neuritis of the 
sciatic nerve.  Diagnostic Code 8720 provides a rating for 
neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration. 
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  The ratings 
for the peripheral nerves are for unilateral involvement; 
when there is bilateral involvement, the VA adjudicator is to 
combine the ratings for the peripheral nerves, with 
application of the bilateral factor.  38 C.F.R. § 4.124a.    

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the Court 
noted that where, as here, the question for consideration is 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of a "staged rating" 
is required.  See Fenderson, 12 Vet. App. at 126 (1999).  



Facts and Analysis

The Veteran contends that he is entitled to an increased 
disability rating for his bilateral neuropathy of the lower 
extremities.  The Veteran was originally granted service 
connection for neuropathy of the lower extremities in a 
September 2005 rating decision.  A disability rating of 10 
percent was assigned for each lower extremity, effective as 
of August 20, 2005.  The Veteran filed a notice of 
disagreement regarding this rating in October 2005.  In June 
2007, the Veteran's disability rating was increased to 20 
percent for each lower extremity, effective as of June 5, 
2007.  Therefore, the Board must determine whether the 
Veteran is entitled to a disability rating in excess of 10 
percent prior to June 5, 2007 and a disability rating in 
excess of 20 percent as of June 5, 2007.  

The Board will first address whether the Veteran is entitled 
to a disability rating in excess of 10 percent prior to June 
5, 2007 for either lower extremity.  During the Veteran's 
August 2005 VA examination of the spine, the Veteran reported 
that his legs hurt when he slept.  The Veteran also 
complained of weakness in the left lower extremity that was 
worse than his right.  On motor examination, the Veteran was 
found to have 4 out of 5 for motor strength in his lower 
extremities bilaterally.  The examiner concluded that the 
Veteran had normal sensory function in his lower extremities 
and he had a negative Laseque sign.  The Veteran was noted to 
have plus one, or somewhat diminished, reflexes bilaterally.  
A diagnosis of lumbar radiculopathy was assigned.  

The Veteran also submitted private medical records relating 
to his spinal disability and the associated radiculopathy.  A 
March 2006 record from the Arthritis Clinic indicates that 
the Veteran reported low back pain radiating into his lower 
extremities.  A June 2006 private magnetic resonance image 
(MRI) revealed severe spinal and foraminal stenosis.  Another 
private record from June 2006 indicates that the Veteran 
reported back pain that sometimes radiated into his legs.  
The Veteran also reported in October 2006 that the pain in 
his left leg was worse than that of his right, and had caused 
him to fall on more than one occasion in the past.  

The Veteran was afforded additional VA examination of the 
spine in August 2006.  The Veteran reported having pain that 
radiated down his legs, mainly into his right leg down to his 
foot and his left leg down to his knee.  The Veteran was 
found to have a negative straight leg raise bilaterally with 
plus 2, or moderately impaired, distal pulses.  Sensation of 
the lower extremities was found to be intact at this time.  
The Veteran indicated that he felt his pain was 90 percent 
related to his back and only 10 percent related to his lower 
extremities at this time.  

Based on the above evidence, the Board finds that the Veteran 
is not entitled to a disability rating in excess of 10 
percent for neuralgia of the lower extremities prior to June 
5, 2007.  In June 2006, the Veteran reported having pain in 
his lower extremities only "sometimes."  Also, upon 
examination in August 2005 and August 2006, the Veteran was 
noted to still have full sensation in both of his lower 
extremities.  The Veteran was found to have somewhat 
diminished reflexes in August 2005 and moderately impaired 
distal pulses in August 2006.  However, since there is no 
evidence of sensory loss, or significant pain or muscle 
impairment, the Board concludes that the Veteran's bilateral 
lower extremity radiculopathy is better described as "mild" 
rather than "moderate" as of this time.  

The Board will now consider whether the Veteran is entitled 
to a disability rating in excess of 20 percent for each lower 
extremity as of June 5, 2007.  The Veteran was afforded a VA 
spinal examination on June 5, 2007.  The examiner noted that 
the Veteran had a history of numbness, paresthesias, leg or 
foot weakness, unsteadiness and falls.  The Veteran reported 
feeling sharp pain in either leg or total numbness of both 
lower extremities.  Upon motor examination, the examiner 
concluded that active movement against gravity was eliminated 
upon knee extension and ankle dorsiflexion bilaterally, and 
the Veteran only had active movement against gravity for 
ankle plantar flexion and great toe extension.  

A sensory examination was performed as well, which revealed 
an absence of sensation to vibration, light touch and 
position sense bilaterally.  The examiner concluded that the 
Veteran had complete loss of light touch sensation of the 
foot in the left lower extremity.  There was also loss of 
vibration sensation at the toe and the ankle, with decreased 
vibration at the knee.  There was also decreased light touch 
sensation in the lateral calf and thigh compared to the right 
lower extremity.  Regarding the right lower extremity, the 
examiner concluded that the Veteran had complete loss of 
light touch sensation in the foot with loss of vibration 
sensation at the toe and ankle.  There was also decreased 
vibration at the knee.  Finally, the examiner noted that the 
Veteran had decreased light touch sensation in the medial 
calf compared to the left.  

A reflex examination was also performed as part of this 
examination.  The examiner found that ankle jerk reflex was 
absent for the left lower extremity, while ankle jerk reflex 
was hypoactive for the right lower extremity.  Knee jerk 
reflexes were found to be hypoactive for both lower 
extremities.  A Babinski plantar examination was also 
performed with no response.  The examiner concluded that the 
Veteran had spinal stenosis with L4-L5 and L5-S1 
radiculopathy causing significant loss of muscle strength and 
sensory loss in both lower legs.  

The Veteran was afforded additional VA examination of the 
spine in September 2008.  Upon examination, it was noted that 
the Veteran was not able to heel walk or toe walk secondary 
to weakness.  The Veteran also had positive straight leg 
raise that was described as moderate on the right and "very 
positive" on the left causing pain.  Reflexes were noted to 
be normal during this examination.  The examiner diagnosed 
the Veteran with bilateral neuralgia of the sciatic nerve, 
moderate and bilateral.  No finding of muscular atrophy was 
noted upon examination.  

The record also contains VA outpatient treatment records in 
support of the Veteran's claim.  A May 2007 VA outpatient 
treatment note indicates that the Veteran had significant 
lower extremity paresthesias that made it difficult for the 
Veteran to go up and down stairs.  The record also contains a 
November 2008 VA neurosurgery note that reveals that the 
Veteran reported that his left leg sometimes gave out on him.  
The Veteran reiterated this fact during his May 2009 Video 
hearing.  

Finally, the Veteran has submitted private medical evidence 
regarding his lower extremity radiculopathy.  An April 2009 
treatment note indicates that the Veteran was approved by VA 
for three additional injections.  At this time, it was noted 
that he was not really having the leg pain he was having 
before.  The physician noted that additional injections would 
be tried to further relieve the Veteran's pain.  
Subsequently, the Veteran was examined by a Dr. S.B. in April 
2009.  The Veteran was found to have normal reflexes 
bilaterally with decreased sensitivity to pain at the L5 
level bilaterally.  

Based on the above evidence, the Board concludes that the 
Veteran is entitled to a disability rating of 40 percent for 
each lower extremity as of June 5, 2007.  A 40 percent 
disability rating is warranted for incomplete paralysis of 
the sciatic nerve that is moderately severe.  38 C.F.R. § 
4.124a, Diagnostic Code 8520.  Considering the Veteran's 
reports of pain and weakness, along with the objective 
findings of sensory deficit, reflex deficit and muscular 
weakness, establishes that the Veteran's lower extremity 
radiculopathy is better characterized as moderately severe, 
rather than as moderate.  Therefore, 40 percent disability 
ratings are warranted for the Veteran's right and left lower 
extremities.  

The Board notes that the private treatment evidence submitted 
by the Veteran dated April 2009 does appear to suggest an 
improvement in the Veteran's lower extremity symptomatology.  
However, the April 2009 private records reveal that the 
Veteran had received a number of spinal injections at this 
time in an attempt to relieve his symptoms.  Based on this 
evidence, it is unclear whether the Veteran's private 
examination is indicative of an overall improvement in the 
Veteran's lower extremity radiculopathy, or whether it is 
just reflective of a temporary improvement due to spinal 
injections.  Therefore, when affording the Veteran the full 
benefit of the doubt, the Board does not find the April 2009 
private examination to warrant a reduction in the Veteran's 
40 percent disability rating as of this time.  

The evidence of record demonstrates that the Veteran is not 
entitled to the higher disability rating of 60 percent, 
however.  A 60 percent disability rating is warranted for 
incomplete paralysis of the sciatic nerve that is severe with 
marked muscular atrophy.  The June 2007 VA examination 
specifically noted that the Veteran did not have muscular 
atrophy of the lower extremities.  Likewise, the private 
treatment records and VA outpatient treatment records to date 
do not suggest that the Veteran has suffered from muscular 
atrophy of the lower extremities.  As such, a 60 percent 
disability rating is not warranted.  

As a final matter, since the RO applied staged ratings in 
this case, VA has applied the rationale of the Court in the 
case of Fenderson v. West, 12 Vet. App. 119 (1999).  

Having afforded the Veteran the full benefit of the doubt, 
the Board concludes that the Veteran is entitled to 
disability ratings of 40 percent for radiculopathy of each 
lower extremity as of June 5, 2007.  However, since the 
preponderance of the evidence is against the claim of 
disability ratings in excess of 10 percent prior to June 5, 
2007, the provisions of 38 U.S.C. § 5107(b) regarding 
reasonable doubt are not applicable, and that claim must be 
denied.  


ORDER

Entitlement to service connection for a left wrist 
disability, as secondary to the Veteran's service-connected 
disabilities, is granted.  

Entitlement to a disability rating in excess of 40 percent 
for degenerative disc disease of the lumbar spine is denied.  

Entitlement to a disability rating of 40 percent for 
radiculopathy of the left lower extremity, as of June 5, 
2007, is granted.  

Entitlement to a disability rating of 40 percent for 
radiculopathy of the right lower extremity, as of June 5, 
2007, is granted.  



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


